Judgment of conviction of the Court of Special Sessions reversed on the law and the facts, and a new trial ordered. It was error for the court to find, as it did, on the undisputed facts as a matter of law that the defendant was *781guilty of a violation of the statute,* as complained of. Whether he was guilty of practicing medicine without a license, within the meaning of the statutory exception, was a question of fact to be determined on all the evidence adduced on the trial. (People v. Christian, 122 App. Div. 842; People v. Cole, 219 N. Y. 98, 112.) Kelly, P. J., Manning and Kapper, JJ., concur; Rich and Jaycox, JJ., dissent.

See Public Health Law, §§ 174, 160, subd. 7; Id. § 173, as amd. by Laws of 1918, chap. 630; Id. § 300. See Laws of 1922, chap. 245, amdg. said § 300.— [Rep.